Exhibit 10.4

 

Execution Version

 

VOTING AGREEMENT

 

among

 

EIGF AGGREGATOR III LLC

 

TE DRILLING AGGREGATOR LLC

 

HAYMAKER MANAGEMENT, LLC

 

and

 

KIMBELL ROYALTY PARTNERS, LP

 

Dated as of July 12, 2018

 

--------------------------------------------------------------------------------


 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”), dated as of July 12, 2018 (the
“Effective Date”), is among Kimbell Royalty Partners, LP, a Delaware limited
partnership (“Buyer”), EIGF Aggregator III LLC, a Delaware limited liability
company (“EIGF”), TE Drilling Aggregator LLC, a Delaware limited liability
company (“TE Drilling”), and Haymaker Management, LLC, a Texas limited liability
company (together with EIGF and TE Drilling, the “Seller Holders”). The
above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties”.

 

RECITALS:

 

WHEREAS, as a condition to consummating the transactions contemplated by the
Purchase Agreement (as defined below), Buyer and Seller Holders have agreed to
enter into this Agreement to establish certain provisions with respect to the
Covered Units (as defined below), including the Common Units (as defined in the
Purchase Agreement) of Buyer acquired pursuant to the Purchase Agreement.

 

WHEREAS, as of the date hereof and pursuant to the Purchase Agreement, each
Seller Holder is the beneficial owner of, and is entitled to dispose of and
vote, the number of Common Units set forth opposite such Seller Holder’s name
set forth on Schedule 1 (such Common Units with respect to each such Seller
Holder, together with any additional Common Units in which such Seller Holder
acquires beneficial ownership after the date hereof, the “Covered Units”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, the Parties
hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                                   Definitions. Capitalized terms
used but not otherwise defined in this Agreement shall have the respective
meanings assigned to such terms in the Purchase Agreement. The following terms,
when used in this Agreement, shall have the following meanings assigned to them:

 

“Affiliate” means with respect to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
specified Person through one or more intermediaries or otherwise. For the
purposes of this definition, “control” means, where used with respect to any
Person, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have correlative meanings.

 

“beneficially own” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by

 

2

--------------------------------------------------------------------------------


 

conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time.

 

“beneficial ownership” has a correlative meaning to beneficially own.

 

“Confidentiality Agreement” has the meaning assigned to such term in the
Purchase Agreement.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

 

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

 

“Purchase Agreement” means that certain Securities Purchase Agreement between
Buyer, Haymaker Resources, LP, a Delaware limited partnership, and (solely for
the purpose of Section 6.20) Haymaker Services, LLC, a Delaware limited
liability company, dated as of May 28, 2018.

 

“SEC” means the U.S. Securities and Exchange Commission (or any successor
agency).

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

ARTICLE II
LOCK-UP; VOTING

 

Section 2.1                                   Lock-Up of Common Units. During
the period prior to the date that is one hundred eighty (180) days after the
Effective Date (excluding the Effective Date for purposes of calculating such
date) (such date, the “Termination Date” and such period, the “Lock-Up Period”),
the Seller Holders will not lend, offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right, or warrant to purchase or otherwise transfer or dispose
of, directly or indirectly, any Common Units, whether any such transaction is to
be settled by delivery of Common Units or other securities, in cash, or
otherwise. In the interest of clarity, nothing in this Section 2.1 shall
restrict the Seller Holders from utilizing customary hedging strategies that may
involve the pledge of Common Units as collateral until such time as the Common
Units are ultimately disposed of on or after expiration of the Lock-Up Period.
Further, nothing in this Section 2.1 shall prohibit or limit the ability of any
Seller Holder to effect any transfer of Common Units (a) as a bona fide gift or
gifts or any other similar transfer or distribution that does not involve a sale
or other disposition for value, (b) to any such Person’s limited partners,
members or stockholders as part of a distribution, (c) to any corporation,
partnership or other entity that is an Affiliate of such Person, in each case of
the forgoing clauses (a) through (c), so long as (i) such transfer does not
occur prior to the consummation of the Election and (ii) the transferee agrees
in writing to be bound by all the terms of this Section 2.1, (d) pursuant to a
bona fide third party tender offer,

 

3

--------------------------------------------------------------------------------


 

merger, consolidation or other similar transaction made to all holders of Common
Units or (e) pursuant to an order of a court or regulatory agency.

 

Section 2.2                                   Voting of Covered Units.  Provided
that Buyer has complied with its covenants in Section 6.17(a) of the Purchase
Agreement, during the period prior to the Termination Date, the Seller Holders
irrevocably and unconditionally agree that at any meeting of unitholders of
Buyer (whether annual or special and whether or not such meeting is adjourned or
postponed), however called, including any adjournment or postponement thereof,
or in connection with any written authorization or consent of unitholders of
Buyer, each Seller Holder shall, and shall cause any holder of record of any
Common Units beneficially owned by such Seller Holder, to:

 

(a)                                 when a meeting is held, appear at such
meeting or otherwise cause such Covered Units to be counted as present thereat
for the purpose of establishing a quorum, and, when a record date is set for an
action by written consent, respond to each request by Buyer for written consent,
if any; and

 

(b)                                 vote (or consent), or cause to be voted at
such meeting (or validly execute and return and cause such consent to be granted
within the time period requested by Buyer with respect to), all such Covered
Units beneficially owned by such Seller Holder; as of the record date for the
unitholder meeting or action by written consent in favor of:

 

(i)                                     the Election; and

 

(ii)                                  the proposal by Buyer to reflect any
revisions as may be necessary or appropriate to reflect the Election and to
amend the LTIP to proportionately increase the number of Common Units eligible
for issuance under the LTIP after taking into account the Additional Common
Units; provided, however, that Seller Holders shall not be required to, and
shall not be required to cause any holder of record of any Common Units
beneficially owned by Seller Holders, to vote in favor of (or consent to) such
action if the aggregate Additional Common Units exceed 20,000,000 Common Units
or the aggregate number of Common Units eligible for issuance under the LTIP
exceeds twelve and a half percent (12.5%) of the sum of (A) the aggregate Common
Units of Buyer outstanding at such time (which shall include the number of
Common Units issued under the Purchase Agreement and the HM Purchase Agreement
and issuable upon conversion of any Series A Preferred Units of Buyer that are
issued on the Closing Date pursuant to the Preferred Equity Purchase Agreement
assuming such Series A Preferred Units converted on the Closing Date (which
amount for this purpose shall not exceed 5,945,946 Common Units), but without
regard to any Common Units that were issued under the LTIP) and (B) the
aggregate number of Common Units eligible for issuance under the LTIP.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, the Seller Holders are entering into this Agreement solely in
their capacity as beneficial owners of the Covered Units, and nothing herein is
intended to or shall limit, affect or restrict any manager, general partner,
director or officer of Seller Holders (including any appointee or representative
of the Seller Holders) to the extent acting solely either in his or her capacity
as a manager, general partner, director or officer of any member of Seller
Holders (including voting on matters put to any board of directors, board of
managers, general partner or any committee thereof, influencing

 

4

--------------------------------------------------------------------------------


 

officers, employees, agents, management or the other directors of Seller Holders
and taking any action or making any statement at any meeting of such board of
directors, board of managers, general partner or any committee thereof) or in
the exercise of his or her fiduciary duties as a manager, general partner,
director or officer of the Seller Holders.

 

(d)                                 Each Seller Holder covenants and agrees that
it: (i) has not entered into, and will not enter into at any time prior to the
Termination Date, any voting agreement or voting trust with respect to any
Covered Units that is inconsistent with its obligations under this Agreement,
(ii) has not granted, and will not grant at any time prior to the Termination
Date, a proxy, consent or power of attorney with respect to the Covered Units
that is inconsistent with its obligations under this Agreement and (iii) has not
entered into, and will not enter into, any agreement or undertaking that is
otherwise inconsistent with, or would interfere with, or prohibit or prevent it
from satisfying, its obligations under this Agreement.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1                                   Representations and Warranties of
Seller Holders.  Each Seller Holder, severally and not jointly, hereby
represents and warrants to Buyer that as of the Effective Date:

 

(a)                                 It is duly formed, validly existing and in
good standing under the Laws of the state of its formation;

 

(b)                                 This Agreement constitutes a legal, valid
and binding obligation enforceable against it in accordance with its terms,
except as enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting the rights of
creditors generally and (ii) general principles of equity;

 

(c)                                  The execution, delivery and performance of
this Agreement have been duly authorized by all requisite action and do not and
will not conflict with or result in the violation of: (i) any provisions of its
organizational documents, (ii) any Law to which it is subject or (iii) any
material agreement or instrument to which it is a party or by which it, its
property or its assets are bound or affected; and

 

(d)                                 With respect to the matters covered by this
Voting Agreement:

 

(i)                                     It has experience in analyzing and
investing in companies similar to Buyer and is capable of evaluating the merits
and risks of its decisions with respect to such matters and has the capacity to
protect its own interests;

 

(ii)                                  To the extent necessary, it has retained
and relied upon appropriate professional advice regarding the investment, tax
and legal merits and consequences of such matters; and

 

(iii)                               It has had an opportunity to discuss the
Acquired Companies’ business, management and financial affairs with the members
of the Acquired Companies’ management and has had an opportunity to ask
questions of the officers and other representatives of the Acquired Companies,
which questions were answered to its satisfaction.

 

5

--------------------------------------------------------------------------------


 

Section 3.2                                   Representations and Warranties of
Buyer. Buyer represents and warrants to each Seller Holder that as of the
Effective Date:

 

(a)                                 It is duly formed, validly existing and in
good standing under the Laws of the state of its formation;

 

(b)                                 This Agreement constitutes a legal, valid
and binding obligation enforceable against it in accordance with its terms,
except as enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting the rights of
creditors generally and (ii) general principles of equity; and

 

(c)                                  The execution, delivery and performance of
this Agreement have been duly authorized by all requisite action and do not and
will not conflict with or result in the violation of: (i) any provisions of its
organizational documents, (ii) any Law to which it is subject or (iii) any
material agreement or instrument to which it is a party or by which it, its
property or its assets are bound or affected.

 

ARTICLE IV
MISCELLANEOUS

 

Section 4.1                                   Notices. All notices, requests,
demands and other communications (“Notices”) required or permitted under this
Agreement shall be in writing addressed as indicated below, and any
communication or delivery hereunder shall be deemed to have been duly delivered
upon the earliest of: (a) actual receipt by the Party to be notified; (b) if
sent by U.S. certified mail, postage prepaid, return receipt requested, then the
date shown as received on the return notice; (c) if by email, then upon the
earlier of (i) a reply by the intended recipient whether by email or otherwise;
provided that such intended recipient shall have an affirmative duty to reply
promptly upon receipt if received during business hours; and provided further,
that an automated response from the email account or server of the intended
recipient shall not constitute an affirmative reply or (ii) the first (1st)
Business Day after transmission (and sender shall bear the burden of proof of
delivery); or (d) if by Federal Express overnight delivery (or other reputable
overnight delivery service), the date shown on the notice of delivery. Addresses
for all such Notices and communication shall be as follows:

 

If to Buyer, to:

 

Kimbell Royalty Partners, LP

777 Taylor Street, Suite 810

Fort Worth, TX 76102

Email: Davis@kimbellrp.com

Attention: R. Davis Ravnaas

 

With a copy to:

 

Baker Botts L.L.P.

910 Louisiana Street

Houston, TX 77002

 

6

--------------------------------------------------------------------------------


 

Email: jason.rocha@bakerbotts.com and

joshua.davidson@bakerbotts.com

Attention: Jason A. Rocha and Josh Davidson

 

If to Seller Holders, to:

 

c/o Kohlberg Kravis Roberts & Co. L.P.

600 Travis Street, Suite 7200

Houston, TX 77002

Email: dash.lane@kkr.com

Attention: Dashiell Lane

 

With a copy to:

 

Kirkland & Ellis LLP

609 Main Street, Suite 4500

Houston, TX 77002

Email: john.pitts@kirkland.com and david.castro@kirkland.com

Attention: John D. Pitts, P.C. and David M. Castro, Jr., P.C.

 

or to such other address or addresses as the Parties may from time to time
designate in writing.

 

Section 4.2                                   Assignment.  No Party shall assign
this Agreement or any part hereof without the prior written consent of the other
Parties. Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the Parties and their respective permitted successors
and assigns.

 

Section 4.3                                   Rights of Third Parties. Nothing
expressed or implied in this Agreement is intended or shall be construed to
confer upon or give any Person, other than the Parties, any right or remedies
under or by reason of this Agreement.

 

Section 4.4                                   Further Assurances. The Parties
agree to execute and deliver such other documents, certificates, agreements and
other writings and to take such other actions as may be necessary in order to
consummate or implement expeditiously the transactions contemplated by this
Agreement in accordance with the terms hereof.

 

Section 4.5                                   Disclosure. Each Seller Holder
authorizes Buyer to publish and disclose in any announcement or disclosure
required by the SEC and in the Information Statement such Seller Holder’s
identity and ownership of the Covered Units and the nature of such Seller
Holder’s obligations under this Agreement.

 

Section 4.6                                   Counterparts. This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Any facsimile electronic transmittal (PDF) copies hereof or
signature hereon shall, for all purposes, be deemed originals.

 

7

--------------------------------------------------------------------------------


 

Section 4.7                                   Entire Agreement. This Agreement,
together with the other Transaction Documents and the Confidentiality Agreement,
constitute the entire agreement among the Parties and supersede any other
agreements, whether written or oral, that may have been made or entered into by
or among any of the Parties or any of their respective Affiliates relating to
the transactions contemplated hereby. In the event any provision of any
Transaction Document shall in any way conflict with the provisions of this
Agreement (except where a provision therein expressly provides that it is
intended to take precedence over this Agreement), this Agreement shall control.

 

Section 4.8                                   Amendments. This Agreement may be
amended in whole or in part, and terms and conditions may be waived, only by a
duly authorized agreement in writing which makes reference to this Agreement
executed by each Party.

 

Section 4.9                                   Severability. If any provision of
this Agreement is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of this Agreement shall remain in full force
and effect. The Parties further agree that if any provision contained herein is,
to any extent, held invalid or unenforceable in any respect under the Laws
governing this Agreement, they shall take any actions necessary to render the
remaining provisions of this Agreement valid and enforceable to the fullest
extent permitted by Law and, to the extent necessary, shall amend or otherwise
modify this Agreement to replace any provision contained herein that is held
invalid or unenforceable with a valid and enforceable provision giving effect to
the intent of the Parties to the greatest extent legally permissible.

 

Section 4.10                            Specific Performance. The Parties
acknowledge and agree (a) that each Party would be irreparably harmed by a
breach by the other Party of any of such other Party’s obligations under this
Agreement and that the Parties would not have any adequate remedy at law if any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and (b) that the non-breaching Parties
shall be entitled to injunctive relief, specific performance, and other
equitable remedies against the breaching Party to enforce the performance by the
breaching Party of its obligations under this Agreement (this being in addition
to any other remedy to which the non-breaching Party may be entitled at law or
in equity), and the Parties hereby consent and agree to such injunctive relief,
specific performance, and other equitable remedies. Accordingly, each Party
waives (i) any defenses in any action for specific performance pursuant to this
Agreement that a remedy at law would be adequate and (ii) any requirement under
any Law to post a bond or other security as a prerequisite to obtaining
equitable relief.

 

Section 4.11                            Governing Law; Jurisdiction.

 

(a)                                 Law. This Agreement shall be governed and
construed in accordance with the Laws of the State of Delaware, without regard
to the Laws that might be applicable under conflicts of laws principles that
would require the application of the Laws of another jurisdiction.

 

(b)                                 Forum. The Parties agree that the
appropriate, exclusive and convenient forum for any disputes between any of the
Parties arising out of this Agreement or the transactions contemplated hereby
shall be in any state or federal court in Harris County, Texas, and each of the
Parties irrevocably submits to the jurisdiction of such courts in respect of any

 

8

--------------------------------------------------------------------------------


 

legal proceeding arising out of or related to this Agreement. The Parties
further agree that the Parties shall not bring suit with respect to any disputes
arising out of this Agreement or the transactions contemplated hereby in any
court or jurisdiction other than the above-specified courts. The Parties further
agree, to the extent permitted by Law, that a final and non-appealable judgment
against a Party in any action or proceeding contemplated above shall be
conclusive and may be enforced in any other jurisdiction within or outside the
United States by suit on the judgment, a certified or exemplified copy of which
shall be conclusive evidence of the fact and amount of such judgment.

 

(c)                                  Jurisdiction. To the extent that any Party
hereto has or hereafter may acquire any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution, execution or otherwise) with
respect to itself or its property, each such Party hereby irrevocably (i) waives
such immunity in respect of its obligations with respect to this Agreement and
(ii) submits to the personal jurisdiction of any court described in
Section 4.11(b).

 

(d)                                 JURY WAIVER.  EACH OF THE PARTIES HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, LEGAL
PROCEEDING OR CLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT
OF OR IN ANY WAY RELATING TO THIS AGREEMENT.

 

Section 4.12                            No Recourse. This Agreement may only be
enforced against, and any claims or causes of action that may be based upon,
arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement, may only be made against the entities that are
expressly identified as the Parties in their capacities as such and, except to
the extent otherwise provided herein, no Non-Recourse Party shall have any
liability for any obligations or liabilities of the Parties to this Agreement or
for any claim (whether in tort, contract or otherwise) based on, in respect of
or by reason of, the transactions contemplated hereby or in respect of any
representations made or alleged to be made in connection herewith. Without
limiting the rights of any Party against the other Parties, in no event shall
any Party or any of its Affiliates seek to enforce this Agreement against, make
any claims for breach of this Agreement against, or seek to recover monetary
damages from, any Non-Recourse Party.

 

Section 4.13                            Construction; Interpretation. The
Sections and other headings and subheadings contained in this Agreement are
solely for the purpose of reference, are not part of the agreement of the
Parties hereto, and shall not in any way affect the meaning or interpretation of
this Agreement or any exhibit hereto. Whenever required by the context, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa. Unless otherwise specified, all
references to days or months shall be deemed to refer to a section or subsection
of this Agreement. The words “hereof,” “herein” and “hereunder” and words of
similar import referring to this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement. The word “including”
shall mean “including, without limitation.” Reference to any agreement, document
or instrument means such agreement, document or instrument as amended or
otherwise modified from time to time in accordance with the terms thereof, and
if applicable hereof. The use of the words “or,” “either” and “any” shall not be
exclusive. The Parties have participated jointly in the negotiation and drafting
of this

 

9

--------------------------------------------------------------------------------


 

Agreement; accordingly, the language used in this Agreement shall be deemed to
be the language chosen by the Parties to express their mutual intent, and no
rule of strict construction shall be applied against any Person. If an ambiguity
or question of intent or interpretation arises, this Agreement shall be
construed as if drafted jointly by the Parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement. Wherever a conflict exists between
this Agreement and any other agreement, this Agreement shall control but solely
to the extent of such conflict.

 

Section 4.14                            Recapitalization, Exchanges, etc.
Affecting the Common Units. The provisions of this Agreement shall apply to the
full extent set forth herein with respect to any and all equity interests of the
Buyer or any successor (including corporate successors) or assign of the Buyer
(whether by merger, consolidation, reorganization, sale of assets or otherwise),
which may be issued in respect of, in exchange for or in substitution of, such
equity interests, and shall be appropriately adjusted for combinations, unit or
other splits, recapitalizations, pro rata distributions and the like occurring
after the date of this Agreement.

 

Section 4.15                            Headings. The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof.

 

Section 4.16                            No Partnership. No partnership, joint
venture or joint undertaking is intended to be, or is, formed between the
parties hereto or any of them by reason of this Agreement or the transactions
contemplated herein.

 

Section 4.17                            Termination. The Buyer may, in its sole
discretion, terminate this Agreement; provided that said termination shall not
affect the liability of any Party for actions prior to such termination.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by each
of the Parties as of the date first above written.

 

 

BUYER:

 

 

 

KIMBELL ROYALTY PARTNERS, LP

 

 

 

By: Kimbell Royalty GP, LLC

 

Its: General Partner

 

 

 

 

 

 

By:

/s/ R. Davis Ravnaas

 

Name:

R. Davis Ravnaas

 

Title:

President and Chief Financial Officer

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

SELLER HOLDERS:

 

 

 

EIGF AGGREGATOR III LLC

 

 

 

By: EIGF Aggregator LLC

 

Its: Managing Member

 

 

 

 

 

 

 

By:

/s/ David Rockecharlie

 

Name:

David Rockecharlie

 

Title:

Vice President

 

 

 

 

 

 

 

TE DRILLING AGGREGATOR LLC

 

 

 

By: KKR Energy Income and Growth Fund I-TE L.P.

 

Its: Sole Member

 

 

 

By: KKR Associates EIGF TE L.P.

 

Its: General Partner

 

 

 

KKR EIGF LLC

 

Its: General Partner

 

 

 

 

 

 

 

By:

/s/ David Rockecharlie

 

Name:

David Rockecharlie

 

Title:

Vice President

 

 

 

 

 

 

 

HAYMAKER MANAGEMENT, LLC

 

 

 

 

 

 

 

By:

/s/ Vasilis Mouratoff

 

Name:

Vasilis Mouratoff

 

Title:

Chief Financial Officer and General Counsel

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Covered Units

 

EIGF Aggregator III LLC

 

4,599,554

 

TE Drilling Aggregator LLC

 

314,005

 

Haymaker Management, LLC

 

1,086,441

 

 

--------------------------------------------------------------------------------